 Case 2:17-cv-00038-GJQ-PJG ECF No. 76 filed 03/25/19 PageID.485 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

ERIC DEXTER WELCH,                            Case No. 2:17-cv-38

                   Plaintiff,                 Hon. Gordon J. Quist
      v.                                      U.S. District Judge

MARK L. DOBIAS

                   Defendants.
                                          /


                                ORDER OF RECUSAL

      In accordance with 28 U.S.C. § 455(a) and (b)(3), I hereby disqualify myself

from all further proceedings in this case. The Clerk’s Office shall reassign the case

pursuant to the approved procedure.

      IT IS ORDERED




Date: March 25, 2019              /s/ Maarten Vermaat
                                 MAARTEN VERMAAT
                                 UNITED STATES MAGISTRATE JUDGE
